USCA4 Appeal: 22-6214      Doc: 11         Filed: 11/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6214


        CLARENCE TONEY,

                             Petitioner - Appellant,

                      v.

        WARDEN PAUL ADAMS,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:21-cv-00068-JPB)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clarence Toney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6214      Doc: 11         Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Clarence Toney, a federal prisoner, appeals the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Toney’s 28 U.S.C. § 2241

        petition in which he challenged the execution of his sentence. We have reviewed the record

        and find no reversible error. Accordingly, we affirm for the reasons stated by the district

        court. Toney v. Adams, No. 1:21-cv-00068-JPB (N.D.W. Va. Feb. 10, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2